Exhibit Vestin Realty Mortgage I, Inc. Discusses Problem Loans Las Vegas – July 2, 2008 – Vestin Realty Mortgage I (Nasdaq: VRTA) announced today that it experienced a significant increase in problem loans during the quarter ended June 30, 2008.As of that date, the Company has 31 loans outstanding with an aggregate principal amount of approximating $54.1 million, of which, 18 loans with an aggregate principal amount of approximately $41.5 million were not current in making interest payments. This represents an increase from March 31, 2008 when the Company reported 8 loans representing approximately $16.8 million as non-performing loans. Of the delinquent loans, 8 loans representing approximately $19.9 million in principal amount became delinquent during the last week of June 2008, 3 loans representing approximately $5.6 million are 31 to 60 days delinquent, 0 loans representing are between 61 and 90 days delinquent and 7 loans representing approximately $16.0 million are more than 90 days delinquent.Out of the 24 delinquent loans, foreclosure proceedings have been commenced with respect to 13 loans with an aggregate principal amount of approximately $32.8 million. The Company is currently evaluating the newly delinquent loans in order to determine if they should be classified as non-performing and to assess the appropriate size of an allowance for loan losses.At March 31, 2008, Vestin
